’ ‘d .
;

4 Tt

AO 199A (Rew: 12/11- EDCA [Fresno]) Order Setting Conditions of Release

UNITED STATES DISTRICT COURT!
for the

Eastern District of California CLERK, U.S. aSHR pe SH
kv

EASTERN DISTRICTOF,
BY Bepuiy 6

Case No. 5:19-MJ-00023

 

 

UNITED STATES OF AMERICA,

Vv.

ABRAHAM EDUARDO NAVARRO MENDEZ,

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

¢

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: U.S. DISTRICT COURT, 2500 TULARE STREET, FRESNO CA
Place

 

on JUNE 14, 2019 AT 2:00 P.M. BEFORE MAGISTRATE JUDGE BARBARA A. MCAULIFFE
Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

 
@ tj .

s. r .
AO 199B (P%¥.09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page| Jor | Pages

MENDEZ, Abraham Eduardo Navarro
Doc. No..5:19-MJ-00023-JLT-1 .
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

M (6) The defendant is placed in the custody of:
Name of person or organization Bianca Dennis Navarro Mendez

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the

defendant violates any conditions of release or disappears.
souk Deveee. Mat |

CUSTODIAN

The defendant shall:

(a) report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations;

(b) report in person to the Pretrial Services Agency on the first working day following your release
from custody; .

(c) cooperate in the collection of a DNA sample; ;

(d) reside at a location approved by the PSO, and not move or be absent from this residence for more
than 24 hrs. without prior approval of PSO; travel restricted to Eastern District of California,
unless otherwise approved in advance by PSO; .

(e) report any contact with law enforcement to your PSO within 24 hours; .

(f) maintain or actively seek employment, and provide proof thereof to the PSO, upon request; and,

(g) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the
conditions of release, the following sum of money or designated property: An unsecured bond in
the amount of $48,500 to be secured by the defendant’s wife, Sonia Maria Rangel ($4,500); the
defendant’s mother-in-law, Maria Elena Vasquez ($11,000); and, the defendant’s sister, Bianca
Dennis Navarro Mendez ($33,000).

KS
o~
~
—

HA A SA

SHAAN

 

 
Donham Caluardo Manarre (Nenoee. |
AO 199C_ (Rev. 69/08-EDCA [Fresno]) Advice of Penalties a: 1g NYS DLO? DB Page 4 of A. Pages

ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment i is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.¢., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions

set forth above.

Defendant's Signature

Directions to the United States Marshal

( PM) The defendant is ORDERED released after processing.

oul 9/20 9 SEE

YL sam Sudicial Ofpeet’s Signattre—_
STANLEY NE, U. S. Magistrate Judge

Printed name and title

 

DISTRIBUTION: COURT DEFENDANT  PRETRIALSERVICE U.S.ATTORNEY — U.S. MARSHAL

 
